Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 9, 2021 has been entered.  Claims 1 and 34 have been amended.  Claims 3-4, 11-13, 15-20, 23-33, 40-49, 53-64, 66, 69, 71-79 and 81-82 are canceled.  Currently, claims 1-2, 5-10, 14, 21-22, 34-39, 50-52, 65, 67-68, 70 and 80 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-10, 14, 21-22, 34-39, 50-52, 65, 67-68, 70 and 80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: paragraph [0037] of the published application references electrode 32 when it should state electrode 31.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 14, 21, 34-35, 37-38, 52, 65-67 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Durand et al. (US Pat 5,400,784).
Regarding claims 1-2, 5-9, 14, 21, 34-35, Durand et al. discloses a nerve interface device comprising: at least one cuff portion (figs. 1-2); and a first pair of electrical electrodes 11 mounted on the at least one cuff portion (fig. 1); a second pair of electrical electrodes mounted on the at least one cuff portion and spaced apart from the first pair of electrodes circumferentially on the at least one cuff portion (fig. 1), the second pair of electrodes being independently electrically operable relative to the first pair of electrodes (“These electrodes are individually connected to an operatively associated electrical power source through individual fine conductive wires” col. 6, lines 28-30); wherein the at least one cuff portion has an assembled position in which the at least one cuff portion forms at least part of a passageway configured for receiving a nerve (col. 5, lines 24-25) along a cuff axis passing through the passageway (fig. 2); and wherein electrodes of each of the first and second pairs of electrodes are spaced apart from one another in a direction of the cuff axis passing through the 
    PNG
    media_image1.png
    439
    659
    media_image1.png
    Greyscale

Regarding claim 37-38, 52, 65, 67, Durand et al. discloses a nerve stimulation system, method and non-transitory computer-readable storage medium comprising: a first nerve interface device according to claim 1; and a stimulation device (“an operatively associated electrical power source”) arranged to generate an electrical signal; wherein the stimulation device is arranged for independent electrical communication with the first pair of electrodes of the first nerve interface device, to provide the independent electrical signal to the first pair of electrodes of the nerve interface device from another electrical signal applied to the other pairs of the plurality of pairs of electrodes (col. 6, lines 25-41).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784).
Regarding claim 10, Durand et al. does not expressly disclose a maximum number of electrodes in each set is half a circumference of the nerve divided by an average diameter of the fascicles within the nerve.  This limitation appears to be a matter of design choice, as the specification states the calculation can be rounded up or down ([0044]), and further adjusted depending on the size of the area of nerve controlling the physiological function of interest ([0045]).  It would have been obvious to one of 
Regarding claim 22, Durand et al. does not expressly disclose the surface length of each electrode of the first pair of electrodes is between 0.05mm and 3mm.  Durand et al. however does teach each of the tabs 22 are 1mm wide (col. 13, lines 20-21), suggesting the surface length of each electrode is capable of being 0.05mm.  Further, this limitation appears to be a matter of design choice, as the specification states the electrode can be between 0.5mm and 2mm in length and between 0.05mm and 2mm in width, the width of each electrode can be selected based on the diameter of a nerve fascicle or on the diameters of a group of nerve fascicles ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to try selecting a length of between 0.05mm and 3mm since it is a matter of design choice, would not appear to alter the overall operation of the device, and the results of selecting this electrode width would have been reasonably predictable.
Regarding claim 36, Durand et al. does not expressly say each electrode in the first set is a cathode and each electrode in the second set is an anode.  However, Durand et al. does teach each electrode is individually connected to electrical sources (col. 6, lines 28-30), and further states the electrodes may function as cathode or anode pairs (col. 11, lines 28-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to assign each electrode in the first set as a cathode and each electrode in the second set as an anode since it is a matter of design choice, would not appear to alter the overall operation of the device, and the results of such an assignment would have been reasonably predictable. 

Claims 39, 50-51, 68, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784) in view of Ben Ezra et al. (US PG Pub 2014/0046407).
Regarding claim 39, Durand et al. does not expressly disclose wherein the electrical signal has at least one of a frequency of 1Hz-50Hz; a predetermined pulse width; a current amplitude of 100ma-2000mA; a current of 500µm; a frequency of 1Hz-50Hz; or a bipolar pulse form.   Ben Ezra et al. teaches it is known in the art for a nerve cuff to deliver these parameters ([1852], [1854], [1856]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. and select the claimed parameters as taught by Ben Ezra et al. as they are well known in the art to be typical parameters for delivering via a nerve cuff, is a matter of design choice, would not appear to alter the overall operation of the device, and the results of such an assignment would have been reasonably predictable.
Regarding claims 50-51, 68, 70, Durand et al. does not expressly disclose a physiological sensor arranged to detect physiological activity in a subject and a comparison module arranged to detect a relationship between the electrical signal and the physiological activity.  Ben Ezra et al. teaches a physiological sensor arranged to detect physiological activity in a subject; and a comparison module arranged to detect a relationship between the electrical signal and the physiological activity ([0749]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to include the physiological sensor and the comparison module as taught by Ben Ezra et al. in order to sense physiological activity and synchronize the delivery of electrical nerve stimulation with features of the physiological activity ([0749]). 

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784) in view of Ben Ezra et al. (US PG Pub 2014/0046407) and Soltis et al. (US PG Pub 2013/0005169).
Regarding claim 80, Durand et al. does not expressly disclose a first nerve interface device and a second nerve interface device in the manner claimed.  Ben Ezra et al. teaches a first cuff interface device and a second cuff interface device used together ([1969]) and detecting nerve activity to determine a relationship between the electrical signal and the physiological activity ([0749]).  Soltis et al. teach it is known in the art to program nerve interface devices such that one is for stimulation and one is for sensing ([0037]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to try using two nerve interface devices at the same time as taught by Ben Ezra et al. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art,  and the first nerve interface device being programmed to stimulate the nerve fiber and the second nerve interface device being programmed to sense electrical signals in the nerve fiber as taught by Soltis et al. in order to better monitor the physiological signal and synchronize the delivery of electrical nerve stimulation with features of the physiological signal, and since such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792